EXHIBIT 10.18


JOINDER TO REGISTRATION RIGHTS AGREEMENT
 
This JOINDER AGREEMENT (this “Joinder Agreement”), dated as of November ___,
2009, to the Registration Rights Agreement (the “Agreement”)  dated  as of
November 29, 2007, by and among Camden Learning Corporation, a Delaware
corporation (the “Company”), and the Investors is made by and between the
Company and the stockholder listed on the signature page hereof (the
“Stockholder”).  All capitalized terms used in this Joinder Agreement without
definition shall have the meanings ascribed thereto in the Agreement.


WHEREAS, in connection with the Company’s initial public offering consummated on
December 5, 2007, the Company issued 1,562,650 shares of restricted common
stock, par value $0.0001 per share (the “Restricted Stock”) to the Investors
with such Restricted Stock subject to the terms and conditions of that certain
Securities Escrow Agreement dated November 29, 2007, as amended; and


WHEREAS, the Company has now entered into that certain Agreement and Plan of
Reorganization as amended and restated in its entirety on August 11, 2009 and
further amended on October 26, 2009 by Amendment No. 1 to the Amended and
Restated Agreement and Plan of Reorganization, pursuant to which Dlorah
Subsidiary, Inc., a newly formed, wholly-owned subsidiary of Camden (‘‘Merger
Sub’’), will merge with and into Dlorah, Inc., a South Dakota corporation
(Dlorah, Inc., together with its divisions and subsidiaries, is referred to
herein as “Dlorah”), with Dlorah surviving as a wholly-owned subsidiary of
Camden, as a result of which the stockholders of Dlorah will contribute all of
the outstanding capital stock of Dlorah to Camden in exchange for shares of a
newly created class of Camden common stock, common stock purchase warrants and
restricted shares of Camden’s currently authorized common stock (the
“Acquisition”); and
 
WHEREAS, in connection with the Acquisition and pursuant to the Share Transfer
Agreement dated November __, 2009 by and between Camden Learning, LLC (“CL LLC”)
and the Stockholder, CL LLC has agreed to transfer [NUMBER] of shares of
Restricted Stock to the Stockholder (the “Transferred Stock”); and


WHEREAS, the Agreement sets forth the terms upon which the Restricted Stock can
be registered, and as transferee of a certain portion of the Restricted Stock,
the Stockholder wishes to be joined to the Agreement with respect to the
Transferred Stock.

 
 

--------------------------------------------------------------------------------

 

NOW, THEREFORE, the parties hereto agree as follows:


1.           Joinder.


The Stockholder hereby agrees to become a party to the Agreement and to be bound
by all of the provisions thereof as if a signatory thereto, and shall have all
of the rights and privileges of an original signatory to the Agreement with
respect to the Transferred Stock.


2.          Notices.


The provisions of Section 6.3 of the Agreement shall be amended to add the
following notice information for the Stockholder:


If to the Stockholder to:


[INSERT]


A copy of any notice sent to the Stockholder hereunder shall be sent to:


[INSERT]


3.            Miscellaneous.


(a)           Governing Law.  This Joinder Agreement shall be governed by,
interpreted under, and construed in accordance with the internal laws of the
State of New York applicable to agreements made and to be performed within the
State of New York, without giving effect to any choice-of-law provisions thereof
that would compel the application of the substantive laws of any other
jurisdiction.  Each of the parties hereby agrees that any action, proceeding or
claim against it arising out of or relating in any way to this Joinder Agreement
shall be brought and enforced in the courts of the State of New York or the
United States District Court for the Southern District of New York (each, a “New
York Court”), and irrevocably submits to such jurisdiction, which jurisdiction
shall be exclusive. Each of the parties hereby waives any objection to such
exclusive jurisdiction and that such courts represent an inconvenient forum.


(b)           Entire Agreement.  This Joinder Agreement contains the entire
agreement of the parties hereto with respect to the subject matter hereof and,
except as expressly provided herein, may not be changed or modified except by an
instrument in writing signed by the party to be charged.  This Joinder Agreement
may be executed in one or more counterparts and delivered by facsimile, each of
which shall constitute an original, and together shall constitute one and the
same instrument.


(c)           Headings.  The headings contained in this Joinder Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation thereof.


(d)           Binding Effect.  This Joinder Agreement shall be binding upon and
inure to the benefit of the respective parties hereto and their legal
representatives, successors and assigns.

 
2

--------------------------------------------------------------------------------

 


(e)           Counterparts. This Agreement may be executed in several
counterparts each one of which shall constitute an original and may be delivered
by facsimile transmission and together shall constitute one instrument.

 
3

--------------------------------------------------------------------------------

 

WITNESS the execution of this Joinder Agreement as of the date first above
written.


[Insert New Stockholder]
   
By:
 
Name:
 
Title:
 



CAMDEN LEARNING CORPORATION
   
By:
   
Name: David Warnock
 
Title: Chairman, President and Chief Executive Officer


 
4

--------------------------------------------------------------------------------

 